Citation Nr: 0204115	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  01-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than January 25, 
1999, for the grant of a 100 percent rating for bilateral 
tubal ligations with adhesions, post total abdominal 
hysterectomy, and removal of ovaries.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had verified active military service ending in 
November 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(MRO&C) in Wichita, Kansas, which denied the veteran's claim 
seeking entitlement to an effective date earlier than January 
25, 1999, for a 100 percent rating for bilateral tubal 
ligations with adhesions, post total abdominal hysterectomy, 
and removal of ovaries.  

In a February 2001 statement, the veteran raised the issue of 
an earlier effective date than July 27, 1988, for a total 
disability rating based on individual unemployability (TDIU).  
This issue is referred to the MRO&C for appropriate 
development.  


FINDINGS OF FACT

1.  The evidence shows that the veteran underwent a 
hysterectomy on January 25, 1999.

2.  The increase in the severity of the veteran's 
gynecological disability became factually ascertainable when 
she underwent the hysterectomy.  


CONCLUSION OF LAW

Under governing law, the effective date of the grant of a 100 
percent rating for bilateral tubal ligations with adhesions, 
post-total abdominal hysterectomy, and removal of ovaries is 
no earlier than January 25, 1999. 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155(a), 3.400(o) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Copies of hospitalization records from April 1987 were 
submitted.  They show that the veteran underwent a tubal 
ligation bilaterally.  

In a May 1988 rating decision, the MRO&C granted service 
connection for a tubal ligation and assigned a noncompensable 
evaluation effective April 24, 1987.  

In March 1993, the MRO&C granted the veteran a TDIU effective 
August 16, 1988. 

In January 1995, a rating decision granted an earlier 
effective date for TDIU to June 27, 1988 based on clear and 
unmistakable error.  

Copies of VA treatment records were submitted from February 
1998 to February 2000.  In November 1998, an impression was 
assigned of fibroid uterus.  

The veteran submitted a statement to VA in September 1998.  
In the statement of September 1998, she requested a hearing 
and wrote the following:  "This is in regard to my claim for 
an earlier effective date on all my service connected 
disabilities."

Treatment records from the Wesley Medical Center show that on 
January 25, 1999, the veteran underwent a total abdominal 
hysterectomy.  

In an April 1999 statement, the veteran stated that she 
wished to open a claim for an increase in her service-
connected disability.  She wrote that she had recently had a 
total hysterectomy.  

In September 1999, the veteran submitted medical records in 
support of her recent claim for a gynecological condition.  

The veteran submitted a statement in January 2000.  She wrote 
that she was hospitalized for 2 months in January 1987 to 
have a tubal ligation because she lost a baby due to toxemia.  

In April 2000, the MRO&C granted an increased rating for 
bilateral tubal ligation with adhesions, post total abdominal 
hysterectomy and removal of ovaries to 100 percent rating 
effective January 25, 1999, decreased to 50 percent for the 
period January 25, 1999, to May 1, 1999.  

The veteran submitted a statement on February 15, 2001, where 
she discussed the issue of an earlier effective date for 
unemployablity, and wrote that she would possibly be 
submitting information from the SSA that she was unable to 
hold jobs.  She asserted that her 100 percent rating should 
be effective back to either 1983-1987 or 1987-1993 based on 
the medical evidence from Gyn Associates.  

The veteran was afforded a hearing before the MRO&C in June 
2001, a transcript of which has been associated with the 
claims folder.  The hearing officer pointed the veteran to 
the Diagnostic Criteria for removal of the uterus and ovaries 
which assigned a 100 percent rating for 3 months for their 
removal along with a 50 percent rating after that.  The 
veteran thought that they had to go back to 1987 and possibly 
1983.  The veteran claimed that she should have been entitled 
to a compensable rating. 


Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  She was informed of such evidence in the 
March 2001 Statement of the Case, and an October 2001 
Supplemental Statement of the Case.  Moreover, VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim.  She has not 
identified any additional, relevant evidence that has not 
been requested or obtained. 

For the aforementioned reasons, there is no reasonable 
possibility that further notification or assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. § 3.159).  Therefore, 
the case will not be remanded for further development.  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A 
report of examination or hospitalization will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable. 38 
U.S.C.A. § 5110(b)(2) (West 1991); see 38 C.F.R. § 
3.400(o)(2), 3.155(a)(1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits. 
(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee. 38 C.F.R. § 3.157.

Under Diagnostic Code 7617, complete removal of the uterus 
and both ovaries is assigned a 100 percent rating for three 
months after removal, and a 50 percent rating is assigned 
thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617 (1999).  

In September 1998, the appellant filed a statement in which 
she notified VA that she wanted to claim an earlier effective 
date for all her service-connected disabilities.  On April 9, 
1999, the veteran filed her claim for an increased rating for 
her service-connected gynecological disability, indicating 
that she had recently had a total hysterectomy.  Whether or 
not the veteran filed a claim earlier than April 1999, 
however, the effective date for the increased rating cannot 
be earlier than the date on which it became factually 
ascertainable that the increase in the severity of the 
disability had occurred.  Based on the medical evidence 
showing that the date of the veteran's hysterectomy was 
January 25, 1999, the increase in the severity of the 
veteran's gynecological disability became factually 
ascertainable on that date.  Accordingly, under the 
applicable regulations, January 25, 1999, is the correct 
effective date for the increase in her disability rating.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  In reaching this decision, it 
is the judgment of the Board that the preponderance of the 
evidence is against the claim and, thus, there is no doubt to 
be resolved in favor of the veteran.  


ORDER

Entitlement to an effective date prior to January 25, 1999, 
for the grant of a 100 percent rating for bilateral tubal 
ligations with adhesions, post total abdominal hysterectomy, 
and removal of ovaries is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

